Appeal from interlocutory orders of Chancery Court entered in a divorce case. The orders appealed from being within the sound discretion of the Chancellor, are affirmed on the authority of Demos v. Walker, 99 Fla. 302, 125 Sou. Rep. 305; Holly v. Holly,81 Fla. 881, 89 Sou. Rep. 132; Floyd v. Floyd, 91 Fla. 910, 108 Sou. Rep. 896; O'Gara v. Hancock, 76 Fla. 1, 79 Sou. Rep. *Page 267 
167; Rausch v. Equitable Life Assurance Soc., 77 Fla. 846, 82 Sou. Rep. 295. No abuse of discretion has been made to appear.
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.